Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/17/2022 has been entered.  Claims 1, 4-6, 8-9, 11, 14-16, 18-19 and 21-24 have been amended.  No claims have been added or cancelled.  Claims 1-11, 14-16, 18-19 and 21-24 are still pending in this application, with claims 1, 11, 21 and 24, being independent. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 05/17/2022, with respect to the rejection(s) of under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following:
Claim(s) 1-11, 14-16, 18-19, 21-22 and 24  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0178196); and 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lai (US 2019/0306752).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-16, 18-19, 21-22 and 24  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0178196; hereinafter Wang).  Note: Subject matter relied upon in the rejection using the Wang reference is fully-supported in the provisional application 62/544,122.
Regarding claim 1, Wang shows an apparatus (Figure 1B shows a WTRU) comprising:
a first transceiver that communicates with a mobile communication network via a first access network (Figure 1B; Par. 0047; noted that the WTRU 102 may have multi-mode capabilities. The transceiver 120 may include multiple transceivers for enabling the WTRU 102 to communicate via multiple RATs, such as NR and IEEE 802.11.); 
a second transceiver that communicates with the mobile communication network via a second access network (Figure 1B; Par. 0047; noted that the WTRU 102 may have multi-mode capabilities. The transceiver 120 may include multiple transceivers for enabling the WTRU 102 to communicate via multiple RATs, such as NR and IEEE 802.11.); and 
a processor (Figure 1B; noted processor.) that: 
receives, from a function running on the apparatus, a request to establish a data connection (Figure 8; Par. 0150; noted WTRU may receive a data request from an application.  The data request is for initiating a multi-access PDU establishment request for both 3GPP access and non-3GPP access.); 
determines to establish the data connection as a multi-access data connection (Figure 8; Par. 0150; noted that the WTRU may derive the target S-NSSAI by applying a configured Network Slice Selection Policy (NSSP). If the target S-NSSAI is allowed for both 3GPP access and non-3GPP access, and if the WTRU is dual-registered over both 3GPP and non-3GPP access, the WTRU may decide to initiate a multi-access PDU establishment request for both 3GPP access and non-3GPP access.), 
establishes the multi-access data connection (Figures 6B and 8; Par. 0106-0107, 0113, 0151; noted WTRU establishes the multi-access PDU connection by sending a NAS signaling PDU session establishment request over the 3GPP access network to a serving AMF.), wherein the multi-access data connection comprises a first user-plane connection over the first access network and a second user-plane connection over the second access network (Figures 6B and 7; Par. 0144; noted the PDU establishment includes creating user plane connections, i.e. multi-access user plane connections.); 
receives a plurality of steering rules, each steering rule comprising a steering mode selected from a plurality of steering modes (Figure 8; Par. 0161, 0229, 0234; noted WTRU receives steering policies from the network.  Multiple steering policies are stored for multiple registered PLMN.); 
generates a first data packet to be sent over the multi-access data connection (Figure 7; Par. 0162; noted UL data to be transmitted based on a selected traffic steering policy originates from the WTRU.  Thus, the UL data is generated at the WTRU.);
identifies a first steering rule that applies to the first data packet from the plurality of steering rules (Figures 6 and 8; Par. 0161; noted WTRU makes a traffic steering decision based on configured steering policies that will apply to the UL data to be transmitted.); and
transmits the first data packet over a selected one of the first user-plane connection or the second user-plane connection, the selection based on a steering mode of the first steering rule (Figures 6 and 7; Par. 0161-0163; The WTRU may make a traffic steering decision based on configured steering policies.  The WTRU may send UL data over the multi-access data connection as shown in Figure 7.).
Regarding claim 2, Wang shows wherein the plurality of steering rules is received during establishment of the multi-access data connection (Figure 8; Par. 0161, 0229, 0234; noted traffic steering policies is received during session establishment and prior to transmission of user plane data.).
Regarding claim 3, Wang shows wherein the first user-plane connection and the second user-plane connection are anchored in a same network function within the mobile communication network (Figure 7; Par. 0163; noted multi-access data connection, i.e. first and second user plane connections, are anchored on the same user plane function (UPF).).
Regarding claim 4, Wang shows wherein the request to establish the data connection indicates a first set of parameters, wherein to determine to establish the multi-access data connection, the processor compares the first set of parameters to a policy stored at the apparatus, the policy indicating whether to establish the multi-access data connection or a single-access data connection (Figure 8; Par. 0150; noted the WTRU may derive a target S-NSSAI from the received request. For example, the WTRU may derive the target S-NSSAI by applying a configured Network Slice Selection Policy (NSSP). If the target S-NSSAI is allowed for both 3GPP access and non-3GPP access, and if the WTRU is dual-registered over both 3GPP and non-3GPP access, the WTRU may decide to initiate a multi-access PDU establishment request for both 3GPP access and non-3GPP access.).
Regarding claim 5, Wang shows wherein the first set of parameters comprises a Data Network Name ("DNN"), or single network slice selection assistance information ("S-NSSAI") (Par. 0150; noted deriving S-NSSAI.), or both.
Regarding claim 6, Wang shows wherein the apparatus is registered with the mobile communication network via the first access network prior to the request to establish the data connection, wherein the processor further registers with the mobile communication network over the second access network in response to determining to establish the multi-access data connection (Par. 0137, 0148-0149; noted may be registered (e.g., successfully) to the 5G core over a 3GPP access network (e.g., element 1 shown in FIG. 8).  The WTRU may be registered (e.g., successfully) to the 5G core over a non-3GPP access network (e.g., element 2 shown in FIG. 8). The WTRU may be registered to the 5G core over the 3GPP access network and the non-3GPP access network at the same time.).
Regarding claim 7, Wang shows wherein the first access network is a 3GPP radio access network and the second access network is a wireless local area network (Figure 7, Par. 0268; noted 3GPP access network and non-3GPP access network, i.e. WLAN.).
Regarding claim 8, Wang shows wherein the multi-access data connection is a Multiple-Access Protocol Data Unit ("MA-PDU") session (Figure 7; Par. 0109, 0137; noted multiple access PDU session.), and 
wherein, to establish the MA-PDU session, the processor: sends a Protocol Data Unit ("PDU") session establishment request message to the mobile communication network over the first access network, the PDU session establishment request message requesting establishment of a PDU session over the first access network and the second access network (Figures 7-8; Par. 0137-0138; noted the WTRU sends PDU session establishment request  and includes an indication that the PDU session is intended to be carried over one or more additional access networks.), and 
receives a PDU session establishment accept message from the mobile communication network comprising the plurality of steering rules (Par. 0146; noted the AMF may send a PDU session establishment accept message (e.g., the same PDU session establishment accept message described herein) or a simplified version of the message over the second access network to the WTRU.).
Regarding claim 9, Wang shows wherein the steering mode comprises one of: a policy-based steering mode, a priority-based steering mode (Figure 12; Par. 0239; noted S-NSSAI based steering policy.), an active-standby steering mode, a best-access steering mode (Par. 0246; noted QoS based steering policy.), a redundant steering mode, [[and]]or a load- balancing steering mode.
Regarding claim 10, Wang shows wherein the plurality of steering rules comprises a first rule comprising a first steering mode and a second rule having a second steering mode different than the first (Par. 0118-0119, 0126; Table 1 shows routing policy enforced based on S-NSSSAI.  In addition, when QoS based steering policies are applied, one or more different QoS rules may be used when the data flow switches to a different access. One or more proper QoS rules may be used for a data flow on one or more access networks.).
Regarding claim 11, Wang shows a method (Figures 7-8 shows a method performed in part by a WTRU.) comprising: 
receiving, from a function running on a remote unit, a request to establish a data connection (Figure 8; Par. 0150; noted WTRU may receive a data request from an application.  The data request is for initiating a multi-access PDU establishment request for both 3GPP access and non-3GPP access.); 
determining, by the remote unit, to establish a multi-access data connection (Figure 8; Par. 0150; noted that the WTRU may derive the target S-NSSAI by applying a configured Network Slice Selection Policy (NSSP). If the target S-NSSAI is allowed for both 3GPP access and non-3GPP access, and if the WTRU is dual-registered over both 3GPP and non-3GPP access, the WTRU may decide to initiate a multi-access PDU establishment request for both 3GPP access and non-3GPP access.), 
establishing the multi-access data connection (Figures 6B and 8; Par. 0106-0107, 0113, 0151; noted WTRU establishes the multi-access PDU connection by sending a NAS signaling PDU session establishment request over the 3GPP access network to a serving AMF.), wherein the multi-access data connection comprises a first user-plane connection over a first access network and a second user-plane connection over a second access network (Figures 6B and 7; Par. 0144; noted the PDU establishment includes creating user plane connections, i.e. multi-access user plane connections.); 
receiving, at the remote unit, a plurality of steering rules, each steering rule comprising a steering mode selected from a plurality of steering modes (Figure 8; Par. 0161, 0229, 0234; noted WTRU receives steering policies from the network.  Multiple steering policies are stored for multiple registered PLMN.); 
generating, at the remote unit, a first data packet to be sent over the multi-access data connection (Figure 7; Par. 0162; noted UL data to be transmitted based on a selected traffic steering policy originates from the WTRU.  Thus, the UL data is generated at the WTRU.); 
identifying a first steering rule that applies to the first data packet from the plurality of steering rules (Figures 6 and 8; Par. 0161; noted WTRU makes a traffic steering decision based on configured steering policies that will apply to the UL data to be transmitted.); and 
transmitting the first data packet over a selected one of the first user-plane connection and or the second user-plane connection, the selection based on a steering mode of the first steering rule (Figures 6 and 7; Par. 0161-0163; The WTRU may make a traffic steering decision based on configured steering policies.  The WTRU may send UL data over the multi-access data connection as shown in Figure 7.).
Regarding claims 14, 15, 16, 18,  and 19, these claims are rejected based on the same reasoning as presented in the rejection of claims 4, 5, 6, 8 and 9, respectively.
Regarding claim 21, Wang shows an apparatus (Figure 1B; noted WTRU) comprising: 
a first transceiver that communicates with a mobile communication network via a first access network (Figure 1B; Par. 0047; noted that the WTRU 102 may have multi-mode capabilities. The transceiver 120 may include multiple transceivers for enabling the WTRU 102 to communicate via multiple RATs, such as NR and IEEE 802.11.); 
a second transceiver that communicates with the mobile communication network via a second access network (Figure 1B; Par. 0047; noted that the WTRU 102 may have multi-mode capabilities. The transceiver 120 may include multiple transceivers for enabling the WTRU 102 to communicate via multiple RATs, such as NR and IEEE 802.11.); and 
a processor (Figure 1B; noted processor.) that 
receives a request to establish a data connection with the mobile communication network (Figure 8; Par. 0150; noted WTRU may receive a data request from an application.  The data request is for initiating a multi-access PDU establishment request for both 3GPP access and non-3GPP access.);
determines to establish the data connection as a multi-access data connection (Figures 7-8; Par. 0150; noted that the WTRU may derive the target S-NSSAI by applying a configured Network Slice Selection Policy (NSSP). If the target S-NSSAI is allowed for both 3GPP access and non-3GPP access, and if the WTRU is dual-registered over both 3GPP and non-3GPP access, the WTRU may decide to initiate a multi-access PDU establishment request for both 3GPP access and non-3GPP access.) having a user-plane connection over the first access network and a user- plane connection over the second access network (Figures 6B and 7; Par. 0144; noted the PDU establishment includes creating user plane connections, i.e. multi-access user plane connections.); 
sends a first message requesting establishment of the multi-access data connection (Figures 6B and 8; Par. 0106-0107, 0113, 0151; noted WTRU establishes the multi-access PDU connection by sending a NAS signaling PDU session establishment request over the 3GPP access network to a serving AMF.);
receives a second message comprising a plurality of steering rules including a default steering rule comprising a steering mode selected from a plurality of steering modes (Figure 8; Par. 0161, 0229, 0234; noted WTRU receives steering policies from the network.  Multiple steering policies are stored for multiple registered PLMN.); 
generates a first data packet to be sent over the multi-access data connection (Figure 7; Par. 0162; noted UL data to be transmitted based on a selected traffic steering policy originates from the WTRU.  Thus, the UL data is generated at the WTRU.); 
identifies a first steering rule that applies to the first data packet from the plurality of steering rules (Figures 6 and 8; Par. 0161; noted WTRU makes a traffic steering decision based on configured steering policies that will apply to the UL data to be transmitted.); and
transmits the first data packet over a selected one of the first user-plane connection or the second user-plane connection, the selection based on the first steering rule (Figures 6 and 7; Par. 0161-0163; The WTRU may make a traffic steering decision based on configured steering policies.  The WTRU may send UL data over the multi-access data connection as shown in Figure 7.).
Regarding claim 22, this claim is rejected based on the same reasoning as presented in the rejection of claim 4. 
Regarding claim 24, Wang shows a method (Figures 7-8 shows a method performed in part by a WTRU.) comprising 
receiving, from a function running on a remote unit, a request to establish a data connection with a mobile communication network (Figure 8; Par. 0150; noted WTRU may receive a data request from an application.  The data request is for initiating a multi-access PDU establishment request for both 3GPP access and non-3GPP access.); 
determining, by the remote unit, to establish a multi-access data connection (Figures 7-8; Par. 0150; noted that the WTRU may derive the target S-NSSAI by applying a configured Network Slice Selection Policy (NSSP). If the target S-NSSAI is allowed for both 3GPP access and non-3GPP access, and if the WTRU is dual-registered over both 3GPP and non-3GPP access, the WTRU may decide to initiate a multi-access PDU establishment request for both 3GPP access and non-3GPP access.), wherein the multi-access data connection comprises a first user-plane connection over a first access network and a second user-plane connection over a second access network (Figures 6B and 7; Par. 0144; noted the PDU establishment includes creating user plane connections, i.e. multi-access user plane connections.); 
sending a first message requesting establishment of the multi-access data connection (Figures 6B and 8; Par. 0106-0107, 0113, 0151; noted WTRU establishes the multi-access PDU connection by sending a NAS signaling PDU session establishment request over the 3GPP access network to a serving AMF.);
receiving a second message comprising a plurality of steering rules including a default steering rule comprising a steering mode selected from a plurality of steering modes (Figure 8; Par. 0161, 0229, 0234; noted WTRU receives steering policies from the network.  Multiple steering policies are stored for multiple registered PLMN.); 
generating, at the remote unit, a first data packet to be sent over the multi-access data connection (Figure 7; Par. 0162; noted UL data to be transmitted based on a selected traffic steering policy originates from the WTRU.  Thus, the UL data is generated at the WTRU.); 
identifying a first steering rule that applies to the first data packet from the plurality of steering rule (Figures 6 and 8; Par. 0161; noted WTRU makes a traffic steering decision based on configured steering policies that will apply to the UL data to be transmitted.); and 
transmitting the first data packet over a selected one of the first user-plane connection or the second user-plane connection, the selection based on the first steering rule (Figures 6 and 7; Par. 0161-0163; The WTRU may make a traffic steering decision based on configured steering policies.  The WTRU may send UL data over the multi-access data connection as shown in Figure 7.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lai (US 2019/0306752; hereinafter Lai).
Regarding claim 23, Wang shows all of the elements except wherein the plurality of steering rules further comprises a prioritized list of non-default rules, each non-default rule specifying one of the first access network and the second access network and indicating whether the specified access is preferred or forbidden, wherein the default mode is one of a priority-based steering mode, an active-standby steering mode, a best-access steering mode, a redundant steering mode, or a load-balancing steering mode.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lai.  Specifically, Lai shows wherein the plurality of steering rules further comprises a prioritized list of non-default rules, each non-default rule specifying one of the first access network and the second access network and indicating whether the specified access is preferred or forbidden (Figure 2; Par. 0031, 0035, 0037; noted the table may record one or more DNNs 201 for each UE to connect to, and each of the DNNs 201 could be connected to through one or more types 202 of access networks which may include but not limited to a 3GPP access network and a Non-3GPP (N3GPP) access network. Each of the access network could be associated with one or more pre-existing PDU sessions as each of the pre-existing PDU sessions corresponds to a different PDU session identifier (ID). Each ID would be unique within the entire ATSSS rule table. As shown in FIG. 2, the UE has already connected to DNN1 through a 3GPP network by using PDU sessions 203a which include PDU session 1, PDU session 2, and session 3. Since the PDU session IDs are listed in the order to priority, PDU session 1 has higher priority than PDU session 2 which has higher priority than PDU session 3.), wherein the default mode is one of a priority-based steering mode, an active-standby steering mode, a best-access steering mode (Figure 2; Par. 0037; noted the UE would check the ATSSS rules table to determine if DNN1 is already in the ATSSS rules table. Since DNN1 is already in the ATSSS rules table, the UE would check the status of PDU session 4, PDU session 5, PDU session 6 and select the most suitable PDU session from among PDU session 4, 5, and 6 for transmitting the uplink data.), a redundant steering mode, or a load-balancing steering mode
In view of the above, having the system of Wang, then given the well-established teaching of Lai, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wang as taught by Lai, in order to provide motivation to efficiently make use of MA-PDU sessions by allowing the UE to utilize an ATSSS rule table as shown in FIG. 2 which is based on URSP rules received from the 5GS (Par. 0030 of Lai).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210014742 A1 - relates to network communications, including, but not exclusively, to managing or otherwise handling mobility (e.g., handover, session continuity, etc.) in connection with protocol data unit (PDU) sessions.
US 20190306068 A1 - relates to apparatuses, systems, and methods for providing a multipath transmission control protocol proxy in a cellular network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413